Exhibit 10.1 a.


FORM OF RESTRICTED STOCK AGREEMENT
UNDER THE
CENTURYLINK 2018 EQUITY INCENTIVE PLAN
(Annual Grants to Outside Directors)
This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
[________], by and between CenturyLink, Inc. (“CenturyLink”) and [_______] (the
“Award Recipient”).
WHEREAS, CenturyLink maintains the CenturyLink 2018 Equity Incentive Plan (the
“Plan”), under which the Human Resources and Compensation Committee (the
“Committee”) of the Board of Directors of CenturyLink (the “Board”) may, among
other things, grant restricted shares of CenturyLink’s common stock, $1.00 par
value per share (the “Common Stock”), to outside directors of CenturyLink,
subject to certain restrictions in the Plan and to such other terms, conditions,
or restrictions as it may deem appropriate; and
WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
restricted shares of Common Stock on the terms and conditions specified below;
NOW, THEREFORE, the parties agree as follows:
1.AWARD OF SHARES
Upon the terms and conditions of the Plan and this Agreement, CenturyLink as of
the date of this Agreement hereby awards to the Award Recipient a total of
[______] restricted shares of Common Stock (the “Restricted Stock”) that vest,
subject to Sections 2, 3, and 4 hereof, on [_________].
2.    AWARD RESTRICTIONS
Section 2.1    In addition to the conditions and restrictions provided in the
Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive accrued dividends thereon or to enjoy any other
rights or interests thereunder or hereunder may be sold, assigned, donated,
transferred, exchanged, pledged, hypothecated, or otherwise encumbered prior to
vesting. Subject to the restrictions on transfer provided in this Section 2.1,
the Award Recipient shall be entitled to all rights of a shareholder of
CenturyLink with respect to the Restricted Stock, including the right to vote
the shares. All dividends and other distributions relating to the Restricted
Stock will accrue when declared and be paid to the Award Recipient only upon the
vesting of the Restricted Stock.
Section 2.2    To the extent the shares of Restricted Stock have not already
vested in accordance with Section 1 above, all of the shares of Restricted Stock
shall vest and all restrictions set forth in Section 2.1 shall lapse on the
earlier of:
(a)    the date on which the Award Recipient’s service on the Board terminates
as a result of (i) death, (ii) disability within the meaning of Section 22(e)(3)
of the Internal


{N3602355.4}

--------------------------------------------------------------------------------





Revenue Code, (iii) the ineligibility to stand for re-election due to
CenturyLink’s mandatory retirement policy, (iv) the failure to re-nominate or
reelect the Award Recipient to another term of office, provided that the Award
Recipient is willing and able to serve such additional term, or (v) the
occurrence of a Change of Control of CenturyLink; or
(b)    the date, if any, that the Committee elects, in its sole discretion, to
accelerate the vesting of such unvested Restricted Stock in the case of
retirement from the Board of the Award Recipient on or after attaining the age
of 55 with at least six full years of prior service on the Board.
3.    TERMINATION OF BOARD SERVICE
Except as otherwise provided in Section 2 above, termination of the Award
Recipient’s service on the Board for any reason shall automatically result in
the termination and forfeiture of all unvested Restricted Stock.
4.    FORFEITURE OF AWARD
Section 4.1    If, at any time during the Award Recipient’s tenure as a director
of the Company or within 18 months after termination of such tenure, the Award
Recipient engages in any activity in competition with any activity of
CenturyLink or its subsidiaries (collectively, the “Company”), or inimical,
contrary, or harmful to the interests of the Company, including but not limited
to: (a) conduct relating to the Award Recipient’s service on the Board for which
either criminal or civil penalties against the Award Recipient may be sought;
(b) conduct or activity that results in removal of the Award Recipient from the
Board for cause; (c) violation of the Company’s policies, including, without
limitation, the Company’s insider trading, ethics and compliance policies and
programs; (d) participating in the public reporting of any financial or
operating result that was impacted by the participant’s knowing or intentional
fraudulent or illegal conduct; (e) accepting employment after the date hereof
with, acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director, or agent of, directly or indirectly soliciting or
recruiting any officer of the Company who was employed at any time during the
Award Recipient’s service on the Board, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a “competitor”), except for (i) any employment, investment,
service, assistance, or other activity that is undertaken at the request or with
the written permission of the Board or (ii) any assistance of a competitor that
is provided in the ordinary course of the Award Recipient engaging in his or her
principal occupation in the good faith and reasonable belief that such
assistance will neither harm the Company’s interests in any substantial manner
nor violate any of the Award Recipient’s duties or responsibilities under the
Company’s policies or applicable law; (f) disclosing or misusing any
confidential information or material concerning the Company, except for any
disclosures provided in good faith to regulators in response to inquiries or
investigations or otherwise made in good faith to any regulator or law
enforcement authority; (g) engaging in, promoting, assisting, or otherwise
participating in a hostile takeover attempt of the Company or any other
transaction or proxy contest that could reasonably be expected to result in a
Change of Control (as defined in the Plan) not approved by the Board; or (h)
making any statement or disclosing any information to any customers, suppliers,
lessors, lessees, licensors, licensees,


{N3602355.4}    2

--------------------------------------------------------------------------------





employees, or others with whom the Company engages in business that is
defamatory or derogatory with respect to the business, operations, technology,
management, or other employees of the Company, or taking any other action that
could reasonably be expected to injure the Company in its business relationships
with any of the foregoing parties or result in any other detrimental effect on
the Company, except for any statements or disclosures provided in good faith to
regulators in response to inquiries or investigations or otherwise made in good
faith to any regulator or law enforcement authority, then (1) all unvested
shares of Restricted Stock granted hereunder shall automatically terminate and
be forfeited effective on the date on which the Award Recipient first engages in
such activity and (2) all shares of Common Stock acquired by the Award Recipient
upon vesting of the Restricted Stock hereunder after the date that precedes by
one year the date on which the Award Recipient’s tenure as a director of the
Company terminated or the date the Award Recipient first engaged in such
activity if no such termination occurs (or other securities into which such
shares have been converted or exchanged) shall be returned to the Company or, if
no longer held by the Award Recipient, the Award Recipient shall pay to the
Company, without interest, all cash, securities, or other assets received by the
Award Recipient upon the sale or transfer of such stock or securities.
Notwithstanding the foregoing, and in accordance with 18 U.S.C. § 1833, neither
this Agreement nor any CenturyLink policy prohibits the Award Recipient (x) from
disclosing confidential information (1) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or (y) from disclosing confidential information in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Disclosures to attorneys, made under seal, or pursuant to court order are
also protected in certain circumstances under 18 U.S.C. § 1833.
Section 4.2    If the Award Recipient owes any amount to the Company under
Section 4.1 above, the Award Recipient acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct such amount from any amounts
the Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as directors fees,
reimbursements, retirement payments, or other compensation or benefits). Whether
or not the Company elects to make any such set-off in whole or in part, if the
Company does not recover by means of set-off the full amount the Award Recipient
owes it, the Award Recipient hereby agrees to pay immediately the unpaid balance
to the Company.
Section 4.3    The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Board determines in its
sole discretion that such action is in the best interests of the Company.
5.    STOCK CERTIFICATES
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof. Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected. Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
(either through book-entry issuances or delivery of a stock certificate) in the
name of the Award Recipient or his nominee within 30 days, subject to the other
terms and conditions hereof. Upon receipt of


{N3602355.4}    3

--------------------------------------------------------------------------------





any such vested shares, the Award Recipient is free to hold or dispose of such
shares, subject to (a) applicable securities laws, (b) CenturyLink’s insider
trading policy, and (c) any CenturyLink stock ownership guidelines then in
effect for outside directors.
6.    MISCELLANEOUS
Section 6.1    Anything in this Agreement to the contrary notwithstanding, if,
at any time prior to the vesting of the Restricted Stock in accordance with
Section 1 or 2 hereof, CenturyLink further determines, in its sole discretion,
that the listing, registration, or qualification (or any updating of any such
document) of the shares of Common Stock issuable pursuant hereto is necessary on
any securities exchange or under any federal or state securities or blue sky
law, or that the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with the issuance of
shares of Common Stock pursuant thereto, or the removal of any restrictions
imposed on such shares, such shares of Common Stock shall not be issued, in
whole or in part, or the restrictions thereon removed, unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to CenturyLink. CenturyLink
agrees to use commercially-reasonable efforts to issue all shares of Common
Stock issuable hereunder on the terms provided herein.
Section 6.2    Nothing in this Agreement shall confer upon the Award Recipient
any right to continue to serve on the Board, or to interfere in any way with the
right of the Company to remove the Award Recipient as a director at any time.
Section 6.3    Upon being duly executed and delivered by CenturyLink and the
Award Recipient, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
legal representatives, and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators, or legal representatives to whom this award
may be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
Section 6.4    The shares of Restricted Stock granted hereby are subject to the
terms, conditions, restrictions, and other provisions of the Plan as fully as if
all such provisions were set forth in their entirety in this Agreement. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control. The Award Recipient acknowledges receipt from
CenturyLink of a copy of the Plan and a prospectus summarizing the Plan, and
further acknowledges that the Award Recipient was advised to review such
materials prior to entering into this Agreement. The Award Recipient waives the
right to claim that the provisions of the Plan are not binding upon the Award
Recipient and the Award Recipient’s heirs, executors, administrators, legal
representatives, and successors.
Section 6.5    Should any party hereto retain counsel for the purpose of
enforcing, or preventing the breach of, any provision hereof, including, but not
limited to, the institution of any action or proceeding in court to enforce any
provision hereof, to enjoin a breach of any provision of this Agreement, to
obtain specific performance of any provision of this Agreement, to obtain


{N3602355.4}    4

--------------------------------------------------------------------------------





monetary or liquidated damages for failure to perform any provision of this
Agreement, or for a declaration of such parties’ rights or obligations
hereunder, or for any other judicial remedy, then the prevailing party shall be
entitled to be reimbursed by the losing party for all costs and expenses
incurred thereby, including, but not limited to, attorneys’ fees (including
costs of appeal).
Section 6.6    This Agreement shall be governed by and construed in accordance
with the laws of the State of Louisiana.
Section 6.7    If any term or provision of this Agreement, or the application
thereof to any person or circumstance, shall at any time or to any extent be
invalid, illegal, or unenforceable in any respect as written, the Award
Recipient and CenturyLink intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal, or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.
Section 6.8    The Plan and this Agreement contain the entire agreement between
the parties with respect to the subject matter contained herein. This Agreement
may not, without the Award Recipient’s consent, be amended or modified so as to
materially adversely affect the Award Recipient’s rights under this Agreement,
except (a) as provided in the Plan, as it may be amended from time to time in
the manner provided therein, or (b) by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
Section 6.9    Nothing expressed or implied in this Agreement is intended or
shall be construed to confer upon or give any person, other than the parties
hereto and their successors, assigns, heirs, executors, administrators, or legal
representatives, any rights or remedies under, or by reason of, this Agreement.
7.    ELECTRONIC DELIVERY AND EXECUTION OF DOCUMENTS
Section 7.1    The Company may, in its sole discretion, deliver any documents
related to the Award Recipient’s current or future participation in the Plan or
any other equity compensation plan of the Company by electronic means or request
Award Recipient’s consent to the terms of an award by electronic means. The plan
documents may, but do not necessarily, include: the Plan, any grant notice, this
Agreement, the Plan prospectus, and any reports of CenturyLink provided
generally to CenturyLink’s shareholders. In addition, the Award Recipient may
deliver by electronic means any grant notice or award agreement to the Company
or to such third party involved in administering the applicable plan as the
Company may designate from time to time. Such means of electronic delivery may
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the applicable plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company. By accepting the terms of this Agreement, the Award Recipient also
hereby consents to participate in such plans and to


{N3602355.4}    5

--------------------------------------------------------------------------------





execute agreements setting the terms of participation through an on-line or
electronic system as described herein.
Section 7.2    The Award Recipient acknowledges that the Award Recipient has
read Section 7.1 of this Agreement and consents to the electronic delivery and
electronic execution of plan documents as described in Section 7.1. The Award
Recipient acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Award Recipient by
contacting the Company by telephone or in writing. The Award Recipient further
acknowledges that the Award Recipient will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents to the Award
Recipient fails. Similarly, the Award Recipient understands that the Award
Recipient must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents by the Award Recipient fails. The Award Recipient may revoke his or
her consent to the electronic delivery and execution of documents described in
Section 7.1 or may change the electronic mail address to which such documents
are to be delivered (if Award Recipient has provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the Award
Recipient understands that he or she is not required to consent to electronic
delivery or execution of documents described in Section 7.1.
8.    DATA PRIVACY
As a condition to his or her participation in the Plan, the Award Recipient
consents to the collection, use, and transfer of personal data as described in
this paragraph. The Award Recipient understands that the Company holds certain
personal information about the Award Recipient, including his or her name, home
address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested,
or outstanding in the Award Recipient’s favor, for the purpose of managing and
administering the Plan (“Data”). The Award Recipient further understands that
CenturyLink or its subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
the Award Recipient’s participation in the Plan, and that CenturyLink and any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration, and management of the Plan.
The Award Recipient understands that these recipients may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections that the Award Recipient’s country. The Award
Recipient authorizes them to receive, possess, use, retain, and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering, and managing the Award Recipient’s participation in the Plan,
including any requisite transfer to a broker or other third party with whom the
Award Recipient may elect to deposit any amounts received pursuant to the Plan
and this Agreement, such Data as may be required for the administration of the
Plan. The Award Recipient understands that he or she may, at any time, view
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the office of the General Counsel. The Award Recipient
further understands that this consent is purely voluntary, and will not affect
the Award Recipient’s service with the Company,


{N3602355.4}    6

--------------------------------------------------------------------------------





although it may affect the Award Recipient’s ability to participate in the Plan.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
 
CENTURYLINK, INC.
 
 
 
 
By:
 
 
 
Jeffrey K. Storey
Chief Executive Officer and President
 
 
 
 
 
 
 
 
<<Director Name>>
Award Recipient





{N3602355.4}    7